

Exhibit 10.8
Rackspace Technology, Inc.
Annual Cash Incentive Plan1
This Rackspace Technology, Inc. Annual Cash Incentive Plan (the “Plan”) is
adopted by Rackspace Technology, Inc., a Delaware corporation (the “Company”).
The Plan has been approved by the Compensation Committee of the Company’s Board
of Directors (the “Committee”).
1.    PURPOSE
The purpose of the Plan is to attract, retain, motivate and reward Participants
by providing them with the opportunity to earn annual incentive awards under the
Plan based upon achievement of pre-established Performance Goals.
2.    DEFINITIONS
2.1    “Award” shall mean an incentive award providing a Participant the
opportunity to earn cash compensation under the Plan, subject to the achievement
of one or more Performance Goals, established pursuant to Section 5 of the Plan,
and such other terms as the Committee may establish.
2.2    “Award Level” shall mean the amount of incentive compensation (expressed
as a percentage of the Participant’s Base Salary) that may be paid to a
Participant under the Plan for the achievement in a given Plan Year of an
associated, specified level of performance measured in terms of Performance
Goals. Award Levels may be established at threshold, target and maximum levels.
2.3    “Award Notice” shall mean a written or electronic document or agreement
from the Company to the Participant that sets forth and notifies the Participant
of Performance Goals, Award Levels and the amounts potentially payable under the
Award, as established and set under this Plan.
2.4    “Award Payment” shall mean the actual dollar amount paid to a Participant
under an Award pursuant to the Plan.
2.5    “Base Salary” shall mean with respect to any Participant the annual base
salary actually paid to such Participant during the Plan Year. For the sake of
clarity, Base Salary does not include any bonus or incentive compensation,
whether under the Plan, any other short-term or long-term incentive plan or
otherwise. Base Salary shall be determined without reduction for salary
deferrals under any company-sponsored nonqualified deferred compensation plan,
Code Section 401(k) plan or flexible spending account plan (under Code
Section 125), and without inclusion of any amounts previously deferred under any
Company-sponsored nonqualified deferred compensation plan, Code Section 401(k)
plan or and flexible spending account plan

1 As adopted by the Board of Directors of Rackspace Technology, Inc. on July 24,
2020.





--------------------------------------------------------------------------------



(under Code Section 125) that become subject to inclusion in gross income for
Federal tax purposes.


2.6    “Board” shall mean the Board of Directors of the Company.
2.7    “CEO” shall mean the Company’s Chief Executive Officer.
2.8     “Code” shall mean the Internal Revenue Code of 1986, as amended,
including rules, regulations, and guidance promulgated thereunder and successor
provisions and rules and regulations thereto.
2.9    “Company Performance Goals” shall mean goals or levels of performance
based upon achievement of certain financial or operational criteria established
by the Committee for a Plan Year in accordance with Section 5.4 of the Plan,
which may be based upon one or more of the performance measures listed in
Section 5.2 of the Plan.
2.10    “Disability” shall mean, unless otherwise specifically provided in a
written agreement entered into between the Company or a Subsidiary and a
Participant, a finding by the Committee (or its delegate) of the Participant’s
incapacitation through any illness, injury, accident or condition of either a
physical or psychological nature that has resulted in his or her inability to
perform the essential functions of his or her position, even with reasonable
accommodations, for one hundred eighty (180) calendar days during any period of
three hundred sixty-five (365) consecutive calendar days, and that such
incapacity is expected to continue.
2.11    “Executive Officer” shall mean each officer of the Company whose
compensation is approved by the Committee on an annual basis.
2.12    “Individual Modifier” shall be defined as set forth in Section 5.5(b) of
the Plan.
2.13    “Participant” shall mean an employee of the Company or any of its
Subsidiaries who is selected by the CEO, and approved by the Committee, for
participation in the Plan for a given Plan Year in accordance with Section 4.
2.14    “Performance Goals” shall mean the Company Performance Goals and/or
Personal Performance Goals established for each Award pursuant to Section 5 of
the Plan, against which a Participant’s performance shall be measured to
determine if an Award Payment may be payable under the Plan.
2.15    “Personal Performance Goal” shall mean goals or levels of performance
based upon achievement of certain individual business objectives and/or personal
performance objectives, in each case which support the business plan of the
Company. Personal Performance Goals may include personal performance objectives
such as teamwork, interpersonal skills, employee development, project management
skills and leadership, or individual business objectives.
2.16    “Retirement” shall mean the termination of a Participant by his or her
resignation from continuous service upon or after attainment of (a) normal
retirement age of 65; (b) age 55
    2

--------------------------------------------------------------------------------



and completion of 10 years of continuous service; or (c) as may be approved by
the Committee, in its discretion; but in each case under (a) or (b) hereof only
if such termination is approved as a Retirement by, in the case of an Executive
Officer, the Committee, and, in the case of any other Participant, the CEO.
2.17    “Subsidiary” shall mean shall mean any entity (other than the Company),
whether domestic or foreign, in an unbroken chain of entities beginning with the
Company if each of the entities other than the last entity in the unbroken chain
beneficially owns, at the time of the determination, securities or interests
representing at least fifty percent (50%) of the total combined voting power of
all classes of securities or interests in one of the other entities in such
chain.
3.    TERM
The effective date of this Plan is January 1, 2021.  The Plan will remain in
effect for successive fiscal years beginning on January 1 of each year (each, a
“Plan Year”), until terminated by the Committee at its sole discretion.
4.    ELIGIBILITY
4.1    In order to be eligible to participate in the Plan for any Plan Year, an
individual must be (a) an officer or employee, employed on a full-time or
part-time basis with the Company or any of its Subsidiaries; (b) hired,
transferred or promoted to a Plan-eligible position, as determined by the CEO
and/or the Committee, as applicable, before the commencement of the fourth
quarter of the Plan Year, and (c) employed continuously through the date the
Award Payment is paid as set forth herein. Directors who are not employees of
the Company, temporary employees, leased employees, consultants, and independent
contractors shall not be eligible to participate in the Plan.
4.2    An officer or employee who first becomes eligible for participation in
the Plan in accordance with Section 4.1 during a Plan Year, will participate in
the Plan on a pro rata basis as of the date the officer or employee was hired,
transferred or promoted, as the case may be.
4.3    No officer or employee shall have any right to participate in the Plan,
regardless of prior participation in the Plan, unless otherwise separately
provided in a written agreement with the Company.
5.    PERFORMANCE AWARDS
5.1    Establishment of Awards.
(a)    As promptly as practicable after the beginning of each Plan Year with
respect to which any Awards are to be granted to Participants, and, in any
event, before April 1 of such Plan Year (or, in the case of an officer or
employee who is hired, transferred or promoted after the beginning of such Plan
Year, as provided in Section 4.2, by no later than 30 days after the date of
such hire, transfer or promotion) the CEO and the Committee shall take those
actions for
    3

--------------------------------------------------------------------------------



which they are respectively responsible under this Plan to (i) designate those
eligible officers and employees who are to be Participants in the Plan for such
Plan Year, (ii) establish the Performance Goals, Award Levels and, if
applicable, the threshold Award Level, target Award Level and maximum Award
Level, for each Participant, and (iii) establish such other terms and conditions
for each Award as they deem appropriate.
(b)    In the case of the CEO and each of the Executive Officers, the Committee
will establish for each Plan Year the Award Levels, the Performance Goals,
performance measures and the weighting of the Performance Goals. With respect to
all other Participants, the Committee will approve the Award Levels and Company
Performance Goals for each such Participant but the Personal Performance Goals
and the weighting of such Performance Goals shall be determined by the CEO or by
the Participant’s supervisor with the approval of the CEO.
(c)    The Award Levels, Performance Goals and the weighting of the Performance
Goals will vary among Participants depending on the Participant’s role and
responsibilities. The Award Levels and Performance Goals may change from Plan
Year to Plan Year.
(d)    The CEO and/or the Committee may, but are not required to, provide each
Participant with an Award Notice that sets forth the terms and conditions of an
Award, including the correlation of the Award Payment to be paid under an Award
to the attainment of the Performance Goals and, to the extent deemed appropriate
by the Committee, the Award Payment payable in cases where the results of the
Performance Goals for a Plan Year are between the levels of Performance Goals
set forth in the Award Notice.
5.2    Performance Measures. The performance measures from which the Committee
may establish Performance Goals may include, but are not limited to, one or more
of the following performance measures or such other measures as determined
appropriate by the Committee, in its discretion, which may be determined in
accordance with GAAP or on a non-GAAP basis: (a) net earnings or net income
(before or after taxes); (b) basic or diluted earnings per share (before or
after taxes); (c) net revenue, net revenue growth, annualized recurring revenue,
or net revenue retention rates; (d) gross revenue or gross revenue growth, gross
profit or gross profit growth; (e) net operating profit (before or after taxes);
(f) return measures (including, but not limited to, return on investment,
assets, net assets, capital, gross revenue or gross revenue growth, invested
capital, equity or sales); (g) cash flow measures (including, but not limited
to, operating cash flow, free cash flow and cash flow return on capital), which
may but are not required to be measured on a per-share basis; (h) earnings
before or after taxes, interest, depreciation, and amortization (including EBIT
and EBITDA); (i) bookings and customer churn metrics; (j)  gross or net
operating margins; (k) productivity ratios; (l) share price (including, but not
limited to, growth measures and total shareholder return); (m) expense targets
or cost reduction goals, general and administrative expense savings;
(n) operating efficiency; (o)  customer satisfaction; (p) working capital
targets; (q) measures of economic value added or other ‘‘value creation’’
metrics; (r) enterprise value; (s) stockholder return; (t) client or customer
retention; (u) competitive market metrics; (v) employee retention; (w)  personal
targets, goals or completion of projects (including but not limited to
succession and hiring projects, completion of specific acquisitions,
reorganizations or other corporate transactions or capital-raising
    4

--------------------------------------------------------------------------------



transactions, expansions of specific business operations and meeting divisional
or project budgets); (x) system-wide revenues; (y) cost of capital, debt
leverage year-end cash position or book value; (z) strategic objectives,
development of new product lines and related revenue, sales and margin targets,
or international operations; or (aa)  any combination of the foregoing. Any one
or more of the aforementioned performance measures may be stated as a percentage
of another performance measure, or used on an absolute or relative basis to
measure the of the Company and/or one or more affiliates as a whole or any
divisions or operational and/or business units, product lines, brands, business
segments, administrative departments of the Company and/or one or more
affiliates or any combination thereof, as the Committee may deem appropriate, or
any of the above performance measures may be compared to the performance of a
group of comparator companies, or a published or special index that the
Committee deems appropriate, or as compared to various stock market indices.
These performance measures may include a threshold level of performance below
which no payment shall be made, levels of performance at which specified
payments shall be made, and a maximum level of performance above which no
additional payment shall be made. The Committee shall have the authority to make
equitable adjustments to the performance measures as may be determined by the
Committee, in its sole discretion.
5.3    Measurement of Performance.
(a)    The Committee shall have sole discretion to determine (i) with respect to
all Participants, the Award Levels which represent the amounts potentially
payable under each Award, the Company Performance Goals applicable to each
Award, and the method of determining whether each Company Performance Goal has
been met, and (ii) with respect to the Executive Officers, the Personal
Performance Goals, the method of determining whether each such Personal
Performance Goal has been met and the weighting of each Performance Goal. The
CEO shall have the sole discretion to determine the Personal Performance Goals,
the method of determining whether each such Personal Performance Goal has been
met and the weighting of each Performance Goal for all Participants other than
Executive Officers, including by means of approving such Personal Performance
Goals and parameters as recommended by a Participant’s supervisor.
(b)    Unless otherwise determined by the Committee, each Award shall include a
threshold Performance Goal that must be attained in order for a threshold Award
Level to be payable, a target Performance Goal that must be attained for a
target Award Level to be payable, and a maximum Performance Goal that must be
attained for a maximum Award Level to be payable. The amount of each Award and
the Performance Goals may vary among Participants and may be determined based on
the Participant’s ability to directly impact the Company’s performance or on an
assessment of the Participant’s overall contributions to the Company’s success.
5.4    Company Performance Goals. To the extent the Committee elects to base
Award opportunities and Performance Goals on a Company Performance Goal, the
Committee shall select the performance measures for the Plan Year from the
measures listed in Section 5.2 or establish such other measures as the Committee
may determine appropriate. The Committee
    5

--------------------------------------------------------------------------------



shall also establish the threshold, target and maximum Award Levels applicable
for each Company Performance Goal.
5.5    Personal Performance Goals.
(a)    To the extent the Committee elects to base Award opportunities and
Performance Goals on one or more Personal Performance Goals, the components of
the Personal Performance Goals will: (i) be established for the Participant’s
position for the Plan Year by the CEO or by the Participant’s supervisor with
the approval of the CEO; provided, however, that the Personal Performance Goals
for the Executive Officers will be established by the Committee; (ii) include
only components that support the business plan of the Company; and (iii)
identify how the Participant will support the achievement of such goals. The
determination of whether a Participant (other than an Executive Officer) has
attained his or her Personal Performance Goals and the Award Payment payable
with respect to the attainment of such Personal Performance Goals shall be made
by the CEO, subject to final approval by the Committee. The determination of
whether an Executive Officer has attained his or her Personal Performance Goals
and the Award Payment payable with respect to the attainment of such Personal
Performance Goals shall be made by the Committee.
(b)    In addition to the Personal Performance Goals described in Section
5.5(a), the Committee and/or CEO, as applicable, may also take into account a
Participant’s individual performance and apply an individual performance
modifier to the Participant’s Award (“Individual Modifier”). The Individual
Modifier gives the Committee and/or CEO, as applicable, the discretion to
modify, positively or negatively (including to eliminate), the Award Payment to
any Participant based on such Participant’s exceptional (or unsatisfactory)
individual performance, subject to a maximum percentage increase above the
target Award Level that shall be established by the Committee, in its
discretion, for each applicable Plan Year.
5.6    Certification and Payment.
(a)    As soon as practicable after the Company’s audited financial statements
are available for a Plan Year with respect to which the Awards are outstanding,
the performance of the Company, on a consolidated basis, and each applicable
division, business unit, Subsidiary or line of business will be determined for
such Plan Year. The financial and operational performance shall then be
evaluated to determine the extent to which the Company Performance Goals have
been achieved, based upon standards established for such Plan Year. In
performing such evaluation, the Committee is authorized to make adjustments in
the method of calculating attainment of the Company Performance Goals,
including, but not limited to, the authority:
(i)    to adjust or exclude the dilutive or anti-dilutive effects of
acquisitions or joint ventures;
(ii)     to adjust the impact of the disposition of any businesses divested by
the Company during a Plan Year;
    6

--------------------------------------------------------------------------------



(iii)     to exclude, in whole or in part, restructuring and/or other
nonrecurring charges;
(iv)     to exclude, in whole or in part, exchange rate effects, as applicable,
for non-U.S. dollar denominated net sales and operating earnings;
(v)     to exclude, in whole or in part, the effects of changes to generally
accepted accounting standards (“GAAP”) made by the relevant accounting
authority;
(vi)     to exclude, in whole or in part, the effects of any statutory
adjustments to corporate taxes;
(vii)    to exclude, in whole or in part, the impact of any “unusual or
nonrecurring items” as determined under GAAP;
(viii)    to exclude, in whole or in part, the effect of any change in the
outstanding shares of common stock of the Company by reason of any stock
dividend or split, stock repurchase, reorganization, recapitalization, merger,
consolidation, spin-off, combination or exchange of shares or other similar
corporate change, or any distributions to common stockholders other than regular
cash dividends;
(ix)     to give effect to or to ignore, in whole or in part, any other unusual,
non-recurring gain or loss or other extraordinary item; and
(x)     to give effect to or to ignore, in whole or in part, any other facts,
circumstances or considerations deemed appropriate by the Committee.
Award Payments for a Plan Year will be included as an expense in determining the
Company’s financial performance under the Plan for that Plan Year.


(b)    The Committee and each of its members shall be entitled to rely upon
information provided by appropriate officers of the Company with respect to
financial and other data in order to determine if the Performance Goals for any
Participant in a Plan Year have been met.
(c)    Unless otherwise determined by the Compensation Committee or deferred in
accordance with the Company’s Deferred Compensation Plan, Award Payments for any
Plan Year shall be paid in cash as soon as practicable after the Committee
and/or the CEO, as applicable, determines that the Performance Goals specified
for such Award were in fact satisfied. For Participants who are U.S. federal
taxpayers, it is intended that payment will be made no later than required to
ensure that no amount paid or to be paid hereunder shall be subject to the
provisions of Section 409A(a)(1)(B) of the Code and all such payments are
intended to be eligible for the short-term deferral exception to Section 409A of
the Code, except to the extent a payment is deferred under the Company’s
Deferred Compensation Plan.
    7

--------------------------------------------------------------------------------



5.7    Termination Of Employment; Leave of Absence.
(a)    Unless otherwise provided in a written agreement between the Participant
and the Company or a Subsidiary, if a Participant’s employment is terminated for
any reason other than death, Disability or the elimination of the Participant’s
position by the Company or a Subsidiary (a “Job Elimination”), whether such
termination occurs during a Plan Year or after the end of a Plan Year but prior
to payment to the Participant of the Award Payment otherwise payable (or any
portion thereof) under an Award, such Participant will not be eligible to
receive an Award Payment for that Plan Year and will forfeit any then-unpaid
amounts under such Award without any entitlement to any amount or compensation
in lieu thereof.
(b)    Unless otherwise provided in a written agreement between the Participant
and the Company or a Subsidiary:
(i)    if a Participant’s employment is terminated during a Plan Year by reason
of death or Disability, the Participant or the Participant’s heir or legal
representative will, upon the Committee’s approval, be eligible to be paid a
prorated portion of the Award Payment for that Plan Year, to be determined and
paid as set forth in Section 5.6;
(ii)    if a Participant’s employment is terminated during a Plan Year by reason
of Job Elimination, such Participant shall forfeit any then-unpaid amounts under
such Award and shall not be entitled to any amount or compensation in lieu
thereof; however, in the event that the Participant’s employment is terminated
due to Job Elimination more than six months after start of such Plan Year, the
Committee, in its sole discretion, may provide that such Participant will be
eligible to be paid a prorated portion of the Award Payment for that Plan Year,
to be determined, and, if approved, paid, as set forth in Section 5.6; and
(iii)    if a Participant’s employment is terminated by reason of death,
Disability, Job Elimination or Retirement after the end of a Plan Year, but
prior to payment to that Participant of the Award Payment otherwise payable (or
any portion thereof) under an Award, the Participant or the Participant’s heir
or legal representative will, upon the Committee’s approval, be eligible to be
paid the entire Award Payment for that Plan Year.
(c)    Subject to applicable laws, a Participant who is on an unpaid,
Company-approved leave of absence during a Plan Year shall be eligible to
receive a prorated Award Payment for such Plan Year; provided, however, that the
Committee shall have discretion to determine the extent to which an Award
Payment will be made to a Participant who is on such a leave of absence on the
date the Award Payment for a Plan Year is paid to other applicable Participants.
    8

--------------------------------------------------------------------------------



6.    WITHHOLDING TAXES
The Company shall have the right, at the time of payment of an Award Payment, to
make adequate provision for any federal, state, local or foreign taxes
(including social contributions and any other applicable taxes) which it
believes are or may be required by law to be withheld with respect to an award
under the Plan (“Tax Liability”), to ensure the payment of any such Tax
Liability. The Company may provide for the payment of any Tax Liability by
withholding from the amount of the Award Payment or by any other method deemed
appropriate by the Committee.
7.    ADMINISTRATION
7.1    Compensation Committee. The Plan shall be administered by the Committee,
with day-to-day administration delegated to the CEO. The Committee and the CEO
may further delegate their administrative powers under the Plan to the extent
not prohibited by applicable laws, regulations or stock exchange listing rules.
Without limitation, the Committee shall have full power, discretion and
authority to administer, interpret and construe the Plan and any Award Notice
(if applicable) or agreement made pursuant to the Plan, to prescribe and rescind
rules, regulations and policies for administration of the Plan, and to Amend,
modify, or cancel any Award, and authorize the exchange, substitution, or
replacement of Awards. The Committee’s actions, interpretations and
constructions with regard to the Plan shall be final, conclusive and binding on
all persons for all purposes.
7.2    Limitation on Liability. No member of the Committee or the Board shall be
liable for any action or determination made in good faith with respect to the
Plan or any Award pursuant to it. The Company shall indemnify and hold harmless
each member of the Committee and the Board, and the estate and heirs of each
such member, against all claims, liabilities, expenses, penalties, damages or
other pecuniary losses, including legal fees, which such Committee member or
Board member or his or her estate or heirs may suffer as a result of any act or
omission to act in connection with the Plan, to the extent that insurance, if
any, does not cover the payment of such items.
8.    AMENDMENT AND TERMINATION
The Committee may at any time and in its sole discretion suspend, amend or
terminate the Plan.
9.    MISCELLANEOUS
9.1    No Guarantee of Employment. Nothing in this Plan or any Award granted
hereunder shall confer upon any employee any right to continue in the employ of
the Company or any Subsidiary or interfere in any way with the right of the
Company or any Subsidiary to terminate his or her employment at any time.
9.2    Not Compensation for Other Plans. Except as otherwise explicitly required
under the terms of an employee benefit plan of the Company that is intended to
be qualified under Section
    9

--------------------------------------------------------------------------------



401(a) of the Code, no Award under this Plan and no amount payable or paid under
any Award shall be deemed to be or counted as salary or compensation for the
purpose of computing benefits under any employee benefit plan or other
arrangement of the Company for the benefit of any employee.
9.3    Compliance with Law. The Plan and the grant of awards under it shall be
subject to all applicable federal and state laws, rules and regulations and to
such approvals by any governmental or regulatory agency as may be required.
9.4    Governing Law. The Plan shall be construed in accordance with and
governed by the laws of state of Delaware, without reference to principles of
conflict of laws, and construed accordingly.
9.5    Interpretation. All Awards and, if applicable, Award Notices shall be
subject to the terms of this Plan, and the terms of this Plan, as amended from
time to time and as interpreted by the Committee, shall prevail over the terms
of any Award Notice in all cases, if applicable.
9.6    No Alienation. No right or interest of a Participant in any Award may be
pledged, encumbered, or hypothecated to or in favor of any party other than the
Company or an affiliate of the Company, or shall be subject to any lien,
obligation, or liability of such Participant to any other party other than the
Company or an affiliate of the Company. No Award shall be assignable or
transferable, either voluntarily or involuntarily, by a Participant, including
as between spouses or pursuant to a domestic relations order in connection with
a dissolution of marriage, or by operation of law, except pursuant to the laws
of descent and distribution.
9.7    Section 409A. This Plan may be amended at any time, without the consent
of any party, to avoid the application of Section 409A of the Code in a
particular circumstance or to the extent necessary or desirable to satisfy any
of the requirements under Section 409A of the Code, but the Company shall not be
under any obligation to make any such amendment. Nothing in the Plan shall
provide a basis for any person to take action against the Company or any
Subsidiary or affiliate based on matters covered by Section 409A of the Code,
including the tax treatment of any amount paid or Award made under the Plan, and
neither the Company nor any of its Subsidiaries or affiliates shall under any
circumstances have any liability to any Participant or any other party for any
taxes, penalties or interest due on amounts paid or payable under the Plan,
including taxes, penalties or interest imposed under Section 409A of the Code.


9.8    Forfeiture and Recoupment. All Awards shall be subject to forfeiture
and/or repayment to the Company to the extent and in the manner required (a) to
comply with any requirements imposed under applicable laws, rules, and/or
regulations, and (b) under the terms of any policy, guideline or Board committee
charter adopted by the Company, as may be amended from time to time, for reasons
related to fraud prevention, governance, avoidance of monetary or reputational
damage to the Company and its affiliates or similar considerations, whether or
not such policy, guideline or charter was in place at the time of grant of an
Award (and such requirements shall be deemed incorporated into the Plan without
the consent of Participant).


    10

--------------------------------------------------------------------------------



9.9. Participants Outside the United States. Awards may be granted to employees
who are foreign nationals or residents or employed outside the United States, or
both, on such terms and conditions different from those applicable to Awards to
employees who are not foreign nationals or residents or who are employed in the
United States as may, in the judgment of the Committee, be necessary or
desirable in order to recognize differences in local law, regulations or tax
policy. If any provision of the Plan is or becomes or is deemed to be invalid,
illegal or unenforceable in any jurisdiction, or as to any person or Award, or
would disqualify the Plan or any Award under any law outside the United States
where an employee is based, such provision shall be construed or deemed amended
to conform to applicable laws, or if it cannot be construed or deemed amended
without, in the sole determination of the Committee, materially altering the
intent of the Plan, such provision shall be stricken as to such jurisdiction,
person or Award, and the remainder of the Plan shall remain in full force and
effect.


9.10    Severability. If any provision of the Plan is held invalid or
unenforceable, the invalidity or unenforceability shall not affect the remaining
parts of the Plan, and the Plan shall be enforced and construed as if such
provision had not been included.


9.11    Unfunded Plan. The Plan is intended to constitute an unfunded plan for
incentive compensation. Prior to the payment of any Award, nothing contained
herein shall give any Participant any rights that are greater than those of a
general creditor of the Company. No amounts awarded or accrued under the Plan
shall be funded, set aside, subject to interest payment or otherwise segregated
prior to payment of an Award. Any Award payable under the Plan is voluntary and
occasional and does not create any contractual or other right to receive Awards
in future years or benefits in lieu of such Awards.








    11